TXEA~ORNEY              GENERAL
                         OFTEXAS




Honorable D.C. Greer
State Highway Englneer
Austin, Texas
Dear Sir:                     Opinion No. O-3290
                              Re: Issuance of fee exempt license
                                   plates to consuls of foreign
                                   countries.
           We acknowledge receipt of your letter of March 14,
1941, in which you make the following request of this depart-
ment:
           "Wewould like to present the above subject
    matter for your f'ur,ther
                            consideratfon and'request
    that you advise us (1) if the Highway Department
    is authorized to issue fee exempt license plates
    to Consuls who are citizens of the state or county
   'which they represent and by which they are appoint-
    ed; (2) if the Highway Department is authorized
    to Issue fee exempt license plates to Consuls of
    foreign states or countries but who are cft,izens
    of 'theUnited States."
           Further, your letter states that the Highway Depart-
ment issues exempt lfcense-plates to Consuls who are citizens
of the country they represent, but refuses to issue them to
applicants who are cftizens of the United States, This proce-
dure is supported by ,twooplnlors of prior administratlons, the
first by Faul D. Page, Jr., Assistant Attorney General, dated
January 30, 1929, the second by Leonard King, Assistant Attorney
General, dated February 5, 1937* We agree with the result
reached by these opinions, and we do not believe the esta;;;shed
practice of the Highway Department should be disturbed.
policy Is in accord wfth agreement and custom relating to
reciprocal courtesfes extended Consular officials of a for>elgn
nation, We therefore answer 'yourfirst question in the affirma-
tive and your second question in the negatfve.
Honorable D~,C. Greer, page 2         O-3290


                                Yours very truly
                            ATTORNEY GENERAL OF TEXAS


                                By s/Ross Carlton
                                     Ross Carlton
                                     Assistant
RC:ab:wc

APPROVED MAR 27, 1941
s/Gerald C. Mann
ATTORNEY GENERAL OF TFXAS

Approved Opinion Committee By s/BWB Chairman